Citation Nr: 1333242	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  12-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for talipes cavus/foot deformity.  

2.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis with calcaneal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1988 to January 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran's Notice of Disagreement with that decision was received at the RO in November 2010.  The Veteran disagreed with the denials of service connection for Eustachian tube dysfunction and talipes cavus/foot deformity; and disagreed with the initial disability ratings assigned for the service-connected carpal tunnel of each wrist, hypertension, bilateral plantar fasciitis with calcaneal spurs, allergic rhinitis, and sinusitis.  The RO addressed these issues in a Statement of the Case (SOC) issued in November 2011.  

The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in December 2011.  The VA Form 9 shows that the Veteran specifically limited his appeal to the following two issues:  (1) entitlement to service connection for talipes cavus/foot deformity, and (2) entitlement to an initial compensable rating for the service-connected bilateral plantar fasciitis with calcaneal spurs.  As such, these are the only two issues certified to the Board on appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.







FINDING OF FACT

In signed statements received at the Board in July 2013, and prior to the promulgation of a decision in the appeal, the Veteran and his representative requested to withdraw from appellate status the issues of entitlement to service connection for talipes cavus/foot deformity, and entitlement to an initial compensable rating for the service-connected bilateral plantar fasciitis with calcaneal spurs.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issues of entitlement to service connection for talipes cavus/foot deformity, and entitlement to an initial compensable rating for the service-connected bilateral plantar fasciitis with calcaneal spurs, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).  The Veteran has withdrawn his appeal as to the issues of entitlement to service connection for talipes cavus/foot deformity, and entitlement to an initial compensable rating for the service-connected bilateral plantar fasciitis with calcaneal spurs.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  

Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for talipes cavus/foot deformity, and entitlement to an initial compensable rating for the service-connected bilateral plantar fasciitis with calcaneal spurs, and they are therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


